739 N.W.2d 872 (2007)
In re Devin Douglas HOYT, Tyler Wayne Hoyt, and Abigail Antionette Hoyt, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Danielle Antionette Hoyt, Respondent-Appellant, and
Douglas Wayne Hoyt, Respondent.
Docket No. 135030. COA No. 276729.
Supreme Court of Michigan.
October 26, 2007.
On order of the Court, the application for leave to appeal the September 13, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.